19-01029-mew          Doc 14      Filed 07/11/19 Entered 07/11/19 21:37:44   Main Document
                                                Pg 1 of 26


 Scott Michael Hare, Esquire
 Special Counsel to Blue Dog at 399 Inc.
 437 Grant Street – Suite 1806
 Pittsburgh, PA 15219
 (412) 338-8632
 scott@scottlawpgh.com


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 In re                                                       Chapter 11

 BLUE DOG AT 399 INC.,                                       Case No. 15-10694-mew

                                     Debtor.
 --------------------------------------------------------x
 BLUE DOG AT 399 INC.,

                                    Plaintiff,               Adv. Pro. No. 19-1029-mew

                  -against-

 SEYFARTH SHAW, LLP and
 RALPH BERMAN,

                                     Defendants.
 --------------------------------------------------------x

                       PLAINTIFF’S BRIEF IN OPPOSITION TO
                MOTION TO DISMISS AMENDED ADVERSARY COMPLAINT
19-01029-mew           Doc 14         Filed 07/11/19 Entered 07/11/19 21:37:44                                    Main Document
                                                    Pg 2 of 26


                                                 TABLE OF CONTENTS

 I.     Introduction and Summary ............................................................................................. 1

 II.    Facts Alleged in the Amended Complaint ...................................................................... 5

 III.   Argument......................................................................................................................... 13

        A.         Legal Standard Governing the Motion to Dismiss ............................................... 13

        B.         BD has Stated a Claim for Malpractice ................................................................ 14

        C.         BD Thoroughly and Plausibly Alleged Proximate Causation ............................. 17

        D.         The Court Should Reject (Again) Defendants’ Abandoned “Incurable
                   Causation” Argument .......................................................................................... 19

        E.         The Court Should Ignore Defendants’ Invitation to Litigate the Merits .............. 21

 IV.    Conclusion ....................................................................................................................... 23
19-01029-mew       Doc 14    Filed 07/11/19 Entered 07/11/19 21:37:44              Main Document
                                           Pg 3 of 26


                                I.      Introduction and Summary

        Pending before the Court is a one-count Amended Complaint filed by Plaintiff Blue Dog

 at 399 Inc. (“BD” or “Debtor”) against Defendants Seyfarth Shaw, LLP and Ralph Berman stating

 a claim for negligence/legal malpractice. Adv. Doc. 10. The Defendants moved to dismiss pursuant

 to Fed. R. Civ. P. 12(b)(6), arguing that BD failed to state a claim on which relief may be granted

 and that BD ignored a “virtual roadmap of what additional allegations must be included” to survive

 a motion to dismiss. Adv. Doc. No. 12 passim, ¶ 5, pp. 2-3. To the contrary, a careful examination

 of the Amended Complaint alongside the Court’s “virtual roadmap” reveals that BD has explicitly

 pled precisely the additional items expected by the Court.

        At oral argument held on May 21, 2019, the Court questioned the parties as follows:

        THE COURT [addressing defense counsel]:                 But plausibility isn’t all that high a
        test. Now I may have some questions for your opponent as to just what connections they
        have actually alleged. But if the Complaint said that Blue Dog was armed for litigation
        and rearing to go and would have won and only backed off from a full litigation because
        of these mistakes and ultimately had to agree to a deal that was less than it would have
        gotten in the litigation, they might not win that claim. But if they alleged that, why would
        it be so plausible (sic) that I should throw it out -- or so implausible -- excuse me.

        ***

        THE COURT [addressing plaintiff counsel]: So the damages you claim are what you
        would have won at trial. Where in your Complaint -- show me the language that says that
        you would have gone to trial if it weren’t for these mistakes by Seyfarth. . . . I want you
        to show me where you say that you would have tried this case, declined the landlord’s
        invitation to mediation, that you actually would have gone to trial if it weren’t for these
        mistakes because I didn’t find it anywhere.

        ***

        THE COURT [addressing plaintiff counsel]: I’m going to grant the motion to dismiss
        because, as pleaded, there is no causal connection between the conduct that is alleged and
        the damages that are sought. The damages that are sought are based on what allegedly
        would have been won if the case had gone to trial and had succeeded. Whereas, in fact,
        there is no allegation anywhere in the Complaint that you would have gone to trial if this
        conduct hadn’t occurred and that this conduct was the reason why you didn’t go to trial.
        There’s no allegation that you would have turned down the mediation, no allegation that
19-01029-mew        Doc 14     Filed 07/11/19 Entered 07/11/19 21:37:44            Main Document
                                             Pg 4 of 26


         you would have wound up -- there’s an allegation that you had a weaker hand, but no
         allegation that, in mediation, you would have accomplished the outcome that a
         successful trial would have accomplished. And so, there’s no connection between what
         you allege your harm was and what the conduct was.

               You can have leave to replead. To the extent your allegation is that your mediation
         outcome was worse than it might otherwise have been, you should at least say in what
         way.

 Transcript dated May 21, 2019 (Adv. Doc. No. 12-5) at p.9 lines 8-18, p.15 lines 6-9, p.16 lines 4-

 8, p.24 line 9 - p.25 line 3 (bold italics added).

         Carefully following the Court’s “virtual roadmap,” BD’s Amended Complaint explicitly

 alleges, inter alia, as follows:

     o Court: If the Complaint said that Blue Dog was armed for litigation and rearing to go and
       would have won and only backed off from a full litigation because of these mistakes …
       why would it be so [im]plausible that I should throw it out[?]

     •   Amended Complaint:            But for Seyfarth’s negligence, Blue Dog would have been
         permitted to call its expert witnesses on liability and damages at trial, and would have
         done so. [Amended Complaint ¶ 43 (italics added)]

     •   Had Seyfarth preserved the opportunity for Blue Dog to call expert witnesses at trial, Blue
         Dog would have been fully able to prove the elements of its liability claims at trial and
         would have been fully able to prove damages thereon. [Amended Complaint ¶ 45 (italics
         added)]

     •   Solely and proximately because of Seyfarth’s negligence, Blue Dog was rendered unable
         to offer relevant, admissible evidence to prove all elements of its liability claims at trial
         and unable to offer relevant, admissible evidence to prove damages thereon. [Amended
         Complaint ¶ 46 (italics added)]

     •   Had Seyfarth preserved the opportunity for Blue Dog to call expert witnesses at trial, Blue
         Dog would have proceeded to trial and verdict on its claims in the absence of a sufficient
         and satisfactory settlement offer from the Landlord (either before or during trial).
         [Amended Complaint ¶ 47 (italics added)]

     •   Instead, solely and proximately because of Seyfarth’s negligence, Blue Dog was left to
         face the prospect of a trial in which it would be unable to meet its evidentiary burden of
         proof as to both liability and damages. [Amended Complaint ¶ 48 (italics added)]




                                                      -2-
19-01029-mew     Doc 14     Filed 07/11/19 Entered 07/11/19 21:37:44             Main Document
                                          Pg 5 of 26




   •   But for Defendants’ negligence, Blue Dog would have met its burden and offered sufficient
       admissible evidence to sustain a trial verdict in its favor. [Amended Complaint ¶ 58 (italics
       added)]

   •   As a direct and proximate result of Defendants’ negligence, Blue Dog was rendered unable
       to prove its liability and damages claims at trial. [Amended Complaint ¶ 59 (italics added)]


   o Court: If the Complaint said that Blue Dog … ultimately had to agree to a deal that was
     less than it would have gotten in the litigation, why would it be so [im]plausible (sic) that
     I should throw it out[?]

   •   Amended Complaint:            But for Defendants’ negligence, Blue Dog could have
       negotiated a settlement consistent with the strength of its liability and damages claims at
       trial and consistent with the Landlord’s corresponding exposure thereon. [Amended
       Complaint ¶ 60]

   •   As a direct and proximate result of Defendants’ negligence, Blue Dog was rendered unable
       to negotiate a settlement consistent with the strength of its liability and damages claims,
       and was forced to accept a substantially smaller settlement or risk proceeding to trial where
       it would be unable to prove its liability and damages claims. [Amended Complaint ¶ 61
       (italics added)]

   •   In a reasonable effort to mitigate its damages resulting from Defendants’ negligence in the
       underlying case, Blue Dog agreed thereafter to settle the Landlord Action for an amount
       that, while greater than the offer obtained by Seyfarth, was substantially less than what
       Blue Dog would have proven at trial and/or would have obtained in a settlement but for
       the Defendants’ negligence. [Amended Complaint ¶ 62]


   o Court: Show me the language that says that you would have gone to trial if it weren’t for
     these mistakes by Seyfarth. I want you to show me where you say that you would have
     tried this case, declined the landlord’s invitation to mediation, that you actually would have
     gone to trial if it weren’t for these mistakes.

   •   Amended Complaint:            But for Seyfarth’s negligence, Blue Dog would have been
       permitted to call its expert witnesses on liability and damages at trial, and would have
       done so. [Amended Complaint ¶ 43 (italics added)]

   •   Had Seyfarth preserved the opportunity for Blue Dog to call expert witnesses at trial, Blue
       Dog would have been fully able to prove the elements of its liability claims at trial and
       would have been fully able to prove damages thereon. [Amended Complaint ¶ 45 (italics
       added)]




                                                -3-
19-01029-mew     Doc 14     Filed 07/11/19 Entered 07/11/19 21:37:44             Main Document
                                          Pg 6 of 26




   •   Had Seyfarth preserved the opportunity for Blue Dog to call expert witnesses at trial, Blue
       Dog would have proceeded to trial and verdict on its claims in the absence of a sufficient
       and satisfactory settlement offer from the Landlord (either before or during trial).
       [Amended Complaint ¶ 47 (italics added)]

   •   Had Seyfarth properly developed and preserved expert testimony for use at trial, Blue Dog
       would have terminated the mediation promptly upon hearing the zero-dollar offer.
       [Amended Complaint ¶ 52 (italics added)]


   o Court: Whereas, in fact, there is no allegation anywhere in the Complaint that you would
     have gone to trial if this conduct hadn’t occurred and that this conduct was the reason why
     you didn’t go to trial. There’s no allegation that you would have turned down the mediation,
     no allegation that you would have wound up -- there’s an allegation that you had a weaker
     hand, but no allegation that, in mediation, you would have accomplished the outcome that
     a successful trial would have accomplished. And so, there’s no connection between what
     you allege your harm was and what the conduct was.

   •   Amended Complaint:            But for Seyfarth’s negligence, Blue Dog would have been
       permitted to call its expert witnesses on liability and damages at trial, and would have
       done so. [Amended Complaint ¶ 43 (italics added)]

   •   Had Seyfarth preserved the opportunity for Blue Dog to call expert witnesses at trial, Blue
       Dog would have been fully able to prove the elements of its liability claims at trial and
       would have been fully able to prove damages thereon. [Amended Complaint ¶ 45 (italics
       added)]

   •   Had Seyfarth preserved the opportunity for Blue Dog to call expert witnesses at trial, Blue
       Dog would have proceeded to trial and verdict on its claims in the absence of a sufficient
       and satisfactory settlement offer from the Landlord (either before or during trial).
       [Amended Complaint ¶ 47 (italics added)]

   •   As a direct and proximate result of Defendants’ negligence, Blue Dog was rendered unable
       to negotiate a settlement consistent with the strength of its liability and damages claims,
       and was forced to accept a substantially smaller settlement or risk proceeding to trial where
       it would be unable to prove its liability and damages claims. [Amended Complaint ¶ 61
       (italics added)]

   •   In a reasonable effort to mitigate its damages resulting from Defendants’ negligence in the
       underlying case, Blue Dog agreed thereafter to settle the Landlord Action for an amount
       that, while greater than the offer obtained by Seyfarth, was substantially less than what
       Blue Dog would have proven at trial and/or would have obtained in a settlement but for
       the Defendants’ negligence. [Amended Complaint ¶ 62]




                                                -4-
19-01029-mew       Doc 14       Filed 07/11/19 Entered 07/11/19 21:37:44             Main Document
                                              Pg 7 of 26




     o Court: To the extent your allegation is that your mediation outcome was worse than it
       might otherwise have been, you should at least say in what way.

     •   Amended Complaint:            As a direct and proximate result of Defendants’ negligence,
         Blue Dog was rendered unable to negotiate a settlement consistent with the strength of its
         liability and damages claims, and was forced to accept a substantially smaller settlement
         or risk proceeding to trial where it would be unable to prove its liability and damages
         claims. [Amended Complaint ¶ 61 (italics added)]

     •   In a reasonable effort to mitigate its damages resulting from Defendants’ negligence in the
         underlying case, Blue Dog agreed thereafter to settle the Landlord Action for an amount
         that, while greater than the offer obtained by Seyfarth, was substantially less than what
         Blue Dog would have proven at trial and/or would have obtained in a settlement but for
         the Defendants’ negligence. [Amended Complaint ¶ 62]

     •   As a direct and proximate result of Defendants’ negligence, Blue Dog has suffered
         damages equal to the difference between the lost-profit and other damages it would have
         proven in the underlying Landlord Action (had it been allowed to present expert testimony,
         including expert testimony as to damages) and the amount it actually recovered in the
         eventual settlement of that action after being barred from offering any expert testimony.
         [Amended Complaint ¶ 63 (italics added)]

         By virtue of the foregoing allegations and those identified below, BD has sufficiently

 alleged facts which, taken as true, plausibly state a claim for relief (not “that high a test”), and the

 Motion to Dismiss should be denied.


                          II.     Facts Alleged in the Amended Complaint

         In support of its claim for negligence, BD’s Amended Complaint alleges, inter alia, as

 follows.1 Defendants Seyfarth Shaw, LLP and Ralph Berman represented BD as special litigation

 counsel before this Court in an adversary proceeding (now settled) entitled Blue Dog at 399 Inc.




 1
          The allegations of Plaintiffs’ Amended Complaint are accepted as true for purposes of
 Defendants’ Motion to Dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 666, 129 S. Ct. 1937, 1943
 (2009)(court must examine whether plaintiff “plead factual matter that, if taken as true, states a
 claim”); Hishon v. King & Spalding, 467 U.S. 69, 73, 104 S. Ct. 2229, 2232 (1984)(“At this stage
 of the litigation, we must accept petitioner’s allegations as true.”).

                                                   -5-
19-01029-mew       Doc 14    Filed 07/11/19 Entered 07/11/19 21:37:44          Main Document
                                           Pg 8 of 26


 v. BP 399 Park Avenue LLC, Adv. Pro No. 15-01097-mew (the “Landlord Action”). Amended

 Complaint ¶¶ 2, 23, 27.

        Blue Dog was a tenant in a building at 399 Park Avenue, New York, NY, pursuant to a

 lease with BP 399 Park Avenue LLC (the “Landlord”) dated January 1, 2012 (the “Lease”).

 Amended Complaint ¶ 13. After execution of the Lease, a dispute arose between Blue Dog and the

 Landlord regarding various Lease terms, as a result of which the Landlord declared that Blue Dog

 was in default of the Lease and purported to cancel and terminate the Lease. Blue Dog denied that

 it was in material breach, denied that it failed to cure any alleged breach, and denied that the

 Landlord was entitled to declare a default or cancel and terminate the Lease. Amended Complaint

 ¶ 14. In light of the parties’ dispute, Blue Dog filed a Verified Amended Complaint against

 Landlord on September 11, 2012 in the Supreme Court of the State of New York. Amended

 Complaint ¶ 15.

        Beginning on or around March 20, 2015, Blue Dog consulted with Seyfarth regarding a

 possible bankruptcy filing. Amended Complaint ¶ 16. BD filed this Bankruptcy on March 24,

 2015. Amended Complaint ¶ 17.

        Defendants designed plans to commence an adversary proceeding in the bankruptcy case

 to adjudicate the claims between Blue Dog and the Landlord. Amended Complaint ¶¶ 18, 19.

 Defendants directed the prosecution of the Landlord Action, and among other tasks identified and

 determined the claims to be raised therein, drafted the complaint, designed and directed all

 discovery matters, designed and drafted case management and discovery scheduling orders, and

 identified and cultivated expert witnesses to support BD’s claims. Amended Complaint ¶¶ 18-22,

 25, 29, 32, 35, passim.




                                                -6-
19-01029-mew       Doc 14     Filed 07/11/19 Entered 07/11/19 21:37:44            Main Document
                                            Pg 9 of 26


        On May 18, 2016, BD filed an Application of the Debtor for Entry of an Order Authorizing

 Employment and Compensation of Seyfarth Shaw, LLP as Special Litigation Counsel for the

 Debtor in the Landlord Action. Amended Complaint ¶ 23. The Court approved the Seyfarth

 retention application by Order dated June 13, 2016. Amended Complaint ¶ 27.

        Pursuant to the Amended Joint Pretrial Scheduling Order dated April 8, 2016 that

 Defendants helped to draft, expert reports were due on May 19, 2016. Amended Complaint ¶ 25.

 Defendants did not seek any extension to this deadline. Instead, Defendants neglected this deadline

 and neglected to serve any expert reports. Id. Pursuant to the same Amended Joint Pretrial

 Scheduling Order, the deadline for expert depositions was June 2, 2016. Defendants did not seek

 any extension to this deadline either, but instead ignored this deadline as well and neglected to

 schedule any expert depositions. Amended Complaint ¶ 26.

        After the existing discovery deadlines had passed, Defendants asked the Court to extend

 discovery. The Court accommodated this request, extending the deadline to complete discovery

 until August 10 and the deadline for pretrial submissions to August 18. The Court cautioned the

 parties “I won’t make any other changes to the schedule. We will have our final pretrial on the

 18th and we will then set a trial date. Okay?” Hearing Transcript, p.8. In response, Berman raised

 the issue of expert reports, requesting “once we do finish with fact witnesses, there was a period

 of time for the exchanging of expert reports and expert depositions. I thought we could still

 accommodate that. That’s a fairly important part of our case.” Hearing Transcript, p.9, lines 1-5.

 This Court summarily rejected Berman’s proffered rationale as “utter nonsense,” admonishing that

 “There’s no reason why you can’t get your experts done within the normal discovery schedule or

 why they have to wait until the fact witnesses are done. So you should have been working on that

 already.” Hearing Transcript, p.9, lines 11-14. Nonetheless, this Court granted the requested relief




                                                 -7-
19-01029-mew       Doc 14    Filed 07/11/19 Entered 07/11/19 21:37:44            Main Document
                                          Pg 10 of 26


 and extended expert discovery to August 10, warning once again “I’m not going to extend it any

 further.” Hearing Transcript, p.9, lines 15-16. Berman acknowledged there would be no further

 extensions, agreeing “Very good, Your Honor.” Hearing Transcript, p.9, line 17. Amended

 Complaint ¶ 29.

        By email dated August 8, 2016, Seyfarth attorney Zuckerman contacted Blue Dog to

 emphasize the importance of contemplated expert testimony and alluding to the likelihood of an

 upcoming summary judgment motion: “We are more likely than not going to need an affidavit

 from him [the expert witness] to oppose any [summary judgment] motion the landlord may make

 to pare down the claims and then need his testimony for the hearing [that is, trial].” Amended

 Complaint ¶ 30.

        Once again, Seyfarth missed the extended deadline of August 10, 2016 and failed to serve

 any expert reports or schedule expert depositions. Amended Complaint ¶ 31.

        The following day, August 11, 2016, after the final August 10 expert deadline had elapsed,

 Seyfarth attempted for the first time to retain a damages expert, Gary Levy, CPA, the Hospitality

 Industry Practice Leader of CohnReznick LLP, to prepare a report opining to “the lost profits our

 client could have made had the café opened.” Amended Complaint ¶ 32.

        As Seyfarth understood and acknowledged, expert testimony was necessary to prove the

 elements of Blue Dog’s case in the Landlord Action. Seyfarth intended to proffer experts to meet

 Blue Dog’s burden and, apart from repeatedly missing the governing deadlines, took steps to

 develop such expert testimony. Amended Complaint ¶¶ 33, 35.

        After the final extended deadline for expert reports had passed, the Landlord filed a motion

 for summary judgment on September 30, 2016 [Docket No. 35 in the Landlord Action]. Amended

 Complaint ¶ 34. On November 30, 2016, Seyfarth filed a response in opposition to the motion for




                                                -8-
19-01029-mew       Doc 14     Filed 07/11/19 Entered 07/11/19 21:37:44            Main Document
                                           Pg 11 of 26


 summary judgment on behalf of Blue Dog [Docket No. 45 in the Landlord Action]. Attached to

 the response in opposition, Seyfarth filed and served, for the first time, the declarations of two

 expert opinion witnesses, Dean Stracuzza [Docket No. 45-3 in the Landlord Action] and Lamar

 Jermaine Russell [Docket No. 45-5 in the Landlord Action], both of which were dated that same

 day. Amended Complaint ¶ 35.

        By letter dated December 2, 2016 [Docket No. 47 in the Landlord Action], counsel for the

 Landlord objected to the submission of expert declarations from two undisclosed opinion

 witnesses who were never previously identified as required by Fed. R. Civ. P. 26(a)(2)(A), and

 whose reports were due (on extension) by August 10, 2016, yet were never produced as required

 by Fed. R. Civ. P. 26(a)(2)(B). The Landlord objected that the “last-minute submission by the

 debtor of declarations by two previously undisclosed expert witnesses, without having ever (much

 less timely) provided the Landlord with required expert reports is patently unfair and violates this

 Court’s deadlines for expert disclosures.” For this reason, the Landlord requested a conference to

 consider a motion to strike, and further requested that Blue Dog “be barred from offering the

 Russell and Stracuzza declarations, and from presenting any other expert witness testimony

 whatsoever in this case.” Amended Complaint ¶ 36.

        As requested, the Court held a hearing on the motion to strike on December 15, 2016. See

 Hearing Transcript [Docket No. 52 in the Landlord Action]. After reviewing the expert disclosure

 requirements in the Federal Rules and the Court’s own scheduling orders, the Court orally granted

 the Landlord’s motion to strike and barred Blue Dog from using experts at trial. Amended

 Complaint ¶ 37.

        The hearing on December 15, 2016 was the first time Blue Dog learned that Seyfarth had

 missed expert deadlines and had failed to produce timely disclosures. Prior to that hearing, Blue




                                                 -9-
19-01029-mew       Doc 14      Filed 07/11/19 Entered 07/11/19 21:37:44             Main Document
                                            Pg 12 of 26


 Dog understood from Seyfarth that it was taking all necessary steps to develop needed expert

 testimony. Amended Complaint ¶ 38.

        Consistent with its oral ruling from the bench, the Court thereafter issued an order dated

 December 19, 2016 [Docket No. 51 in the Landlord Action] striking the expert witness

 declarations filed by Seyfarth and barring Blue Dog from using those individuals as expert

 witnesses in connection with any motion, hearing or trial in the Landlord Action. The Court

 additionally scheduled the Landlord Action for trial on January 27, 2017, approximately one month

 later. Amended Complaint ¶ 39.

        On January 13, 2017, Seyfarth filed a Motion in Limine [Docket No. 53 in the Landlord

 Action] to preclude the Landlord from offering certain evidence at trial. On January 20, 2017, the

 Landlord filed its Response [Docket No. 55 in the Landlord Action], including its own request to

 strike four new witnesses who had never been identified by Seyfarth until just days earlier. See

 Landlord’s Response, pp. 32-35 [Docket No. 55 in the Landlord Action]. Specifically, the

 Landlord recounted that on January 16, 2017, Seyfarth identified, for the first time, three new

 witnesses that were never before disclosed, followed by the identification of a fourth undisclosed

 new witness on January 17, 2017. The Landlord objected that the newly-disclosed witnesses were

 offered to provide expert testimony in violation of the Court’s December 19, 2016 Order barring

 Blue Dog from calling expert witnesses at trial. Amended Complaint ¶ 40.

        The Court convened a hearing on the dueling motions in limine on January 25, 2017. See

 Hearing Transcript [Docket No. 61 in the Landlord Action]. During the hearing, the Court

 determined, once again, that Seyfarth failed to provide timely expert disclosures and would

 therefore be barred from offering any experts at trial, observing “if that leaves you with a difficulty




                                                  -10-
19-01029-mew       Doc 14     Filed 07/11/19 Entered 07/11/19 21:37:44             Main Document
                                           Pg 13 of 26


 of proof, that’s your own fault, for not designating experts when you should have.” Amended

 Complaint ¶ 41.

        The inability to call expert witnesses left Blue Dog with insurmountable difficulties of

 proof at the upcoming scheduled trial. In particular, Seyfarth had developed expert witnesses as to

 both liability and damages. These experts were necessary to prove elements of Blue Dog’s claims

 at trial, including the elements of its claims for declaratory judgment, breach of lease and breach

 of the implied covenant of good faith and fair dealing, and to prove its damages thereon. Amended

 Complaint ¶ 42. But for this negligence, Blue Dog would have been permitted to call its expert

 witnesses on liability and damages at trial, and would have done so. Amended Complaint ¶ 43.

 Solely and proximately because of Seyfarth’s negligence, Blue Dog was barred from calling any

 expert witnesses at trial, whether as to liability or damages. Amended Complaint ¶ 44. Had

 Seyfarth preserved the opportunity for Blue Dog to call expert witnesses at trial, Blue Dog would

 have been fully able to prove the elements of its liability claims at trial and would have been fully

 able to prove damages thereon. Amended Complaint ¶ 45. Solely and proximately because of

 Seyfarth’s negligence, Blue Dog was rendered unable to offer relevant, admissible evidence to

 prove all elements of its liability claims at trial and unable to offer relevant, admissible evidence

 to prove damages thereon. Amended Complaint ¶ 46. Had Seyfarth preserved the opportunity for

 Blue Dog to call expert witnesses at trial, Blue Dog would have proceeded to trial and verdict on

 its claims in the absence of a sufficient and satisfactory settlement offer from the Landlord (either

 before or during trial). Amended Complaint ¶ 47. Instead, solely and proximately because of

 Defendants’ negligence, Blue Dog was left to face the prospect of a trial in which it would be

 unable to meet its burden of proof as to liability and damages. Amended Complaint ¶ 48.




                                                 -11-
19-01029-mew       Doc 14     Filed 07/11/19 Entered 07/11/19 21:37:44              Main Document
                                           Pg 14 of 26


        Prior to trial on January 27, 2017, the Court directed the parties to return to mediation,

 which occurred on February 8 and 10, 2017. Amended Complaint ¶ 49. Solely and proximately

 because of Seyfarth’s negligence, which left Blue Dog unable to meet its evidentiary burden of

 proof at trial (a handicap that the Landlord and its lawyers fully understood), Blue Dog was

 likewise unable to exercise any strength and leverage in negotiating with the Landlord at

 mediation, thus leaving it unable to achieve a sufficiently meaningful offer to warrant settlement.

 Amended Complaint ¶ 50. Indeed, recognizing the impaired state of Blue Dog’s case heading into

 trial, the Landlord stated at the outset of the mediation that there would be “no money on the table,”

 and offered only to allow Debtor, at some unspecified future date as much as two years later, to

 resume possession of the leasehold premises, but with no payment of damages for lost revenue,

 the costs of delay or otherwise. Amended Complaint ¶ 51. Had Seyfarth properly developed and

 preserved expert testimony for use at trial, Blue Dog would have terminated the mediation

 promptly upon hearing the zero-dollar offer. Amended Complaint ¶ 52. Unfortunately, however,

 and likewise recognizing the impaired state of Blue Dog’s case in which Blue Dog could not

 present expert testimony (at Seyfarth’s own doing), Seyfarth advised Blue Dog to accept the

 Landlord’s vaguely-defined zero-dollar offer. Amended Complaint ¶ 53.

        No settlement was achieved at mediation, and the docket remained quiet for the next two

 months until April 14, 2017, when Seyfarth filed a Motion for Leave to Withdraw [Docket No. 62

 in the Landlord Action; Docket No. 79 in the Debtor’s lead case]. Amended Complaint ¶ 54. Blue

 Dog - now represented by new counsel - responded to the Motion for Leave to Withdraw by filing

 an Application asking the Court to deny the Motion in part [Docket No. 63 in the Landlord Action;

 Docket No. 81 in the Debtor’s lead case]. In its Application, Blue Dog recounted that Seyfarth

 missed critical deadlines in the Landlord Action, impacting not only the prosecution of the case




                                                 -12-
19-01029-mew       Doc 14     Filed 07/11/19 Entered 07/11/19 21:37:44             Main Document
                                           Pg 15 of 26


 but also the lawyer-client relationship. For this reason, Blue Dog agreed that it was critical for it

 to change counsel in an effort to salvage the case. Conversely, Blue Dog opposed the Motion for

 Leave to Withdraw to the extent it sought to recover fees, to impose any liens, or otherwise to

 blockade Blue Dog’s efforts to prepare the case for trial by withholding the case file. Amended

 Complaint ¶ 55.

        After considerable further negotiations and considerable expense to Blue Dog, its new

 counsel were able to negotiate a settlement in the Landlord Action providing, inter alia, for the

 payment to Blue Dog of $300,000, the assumption and consensual termination of the lease and a

 full waiver of the Landlord’s considerable administrative claim for cure payments. Amended

 Complaint ¶ 56. But for Defendants’ negligence, Blue Dog could have proven its liability and

 damages claims at trial. Amended Complaint ¶ 57. But for Defendants’ negligence, Blue Dog

 would have met its burden and offered sufficient admissible evidence to sustain a trial verdict in

 its favor. Amended Complaint ¶ 58. As a direct and proximate result of Defendants’ negligence,

 Blue Dog was rendered unable to prove its liability and damages claims at trial. Amended

 Complaint ¶ 59. But for Defendants’ negligence, Blue Dog could have negotiated a settlement

 consistent with the strength of its liability and damages claims at trial and consistent with the

 Landlord’s corresponding exposure thereon. Amended Complaint ¶ 60. As a direct and proximate

 result of Defendants’ negligence, Blue Dog was rendered unable to negotiate a settlement

 consistent with the strength of its liability and damages claims, and was forced to accept a

 substantially smaller settlement or risk proceeding to trial where it would be unable to prove its

 liability and damages claims. Amended Complaint ¶ 61.

        In a reasonable effort to mitigate its damages resulting from Defendants’ negligence in the

 underlying case, Blue Dog agreed thereafter to settle the Landlord Action for an amount that, while




                                                 -13-
19-01029-mew      Doc 14     Filed 07/11/19 Entered 07/11/19 21:37:44              Main Document
                                          Pg 16 of 26


 greater than the offer obtained by Seyfarth, was substantially less than what Blue Dog would have

 proven at trial and/or would have obtained in a settlement but for the Defendants’ negligence.

 Amended Complaint ¶ 62. As a direct and proximate result of Defendants’ negligence, Blue Dog

 has suffered damages equal to the difference between the lost-profit and other damages it would

 have proven in the underlying Landlord Action (had it been allowed to present expert testimony,

 including expert testimony as to damages) and the amount it actually recovered in the eventual

 settlement of that action after being barred from offering any expert testimony. Amended

 Complaint ¶ 63. As a further direct and proximate result of Defendants’ negligence, Blue Dog has

 also suffered damages equal to the added costs and attorneys’ fees necessarily incurred by Blue

 Dog to retain new counsel to replace Seyfarth after it withdrew from the Landlord Action and to

 continue the prosecution and settlement of that action. Amended Complaint ¶ 64.



                                         III.    Argument

 A.     Legal Standard Governing the Motion to Dismiss

        The standard governing Defendants’ motion to dismiss under Rule 12(b)(6) is well known

 to this Court:

                 Rule 7012(b) of Federal Rules of Bankruptcy Procedure, which incorporates
        Federal Rule of Civil Procedure 12(b)(6), permits a bankruptcy court to dismiss an
        adversary proceeding if a complaint fails to state a claim upon which relief may be granted.
        See Fed. R. Bankr. P. 7012(b). In reviewing a motion to dismiss the court accepts the
        factual allegations of the complaint as true and draws all reasonable inferences in the
        plaintiffs’ favor. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868
        (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56, 127 S. Ct. 1955, 167 L. Ed.
        2d 929 (2007); E.E.O.C. v. Staten Island Sav. Bank, 207 F.3d 144, 148 (2d Cir. 2000).
        However, the factual allegations in a complaint must be supported by more than mere
        conclusory statements. Twombly, 550 U.S. at 555. The allegations must be sufficient “to
        raise a right to relief above the speculative level” and provide more than a “formulaic
        recitation of the elements of a cause of action.” Id. (citations omitted). “[O]nly a complaint
        that states a plausible claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at 679
        (citing Twombly, 550 U.S. at 556).



                                                -14-
19-01029-mew      Doc 14      Filed 07/11/19 Entered 07/11/19 21:37:44             Main Document
                                           Pg 17 of 26




                “A claim has facial plausibility when the plaintiff pleads factual content that allows
        the court to draw the reasonable inference that the defendant is liable for the misconduct
        alleged. The plausibility standard is not akin to a probability requirement, but it asks for
        more than a sheer possibility that a defendant has acted unlawfully.” Id. at 678 (citations
        and internal quotation marks omitted). “[W]here the well-pleaded facts do not permit the
        court to infer more than the mere possibility of misconduct,” a complaint is insufficient
        under Fed. R. Civ. P. 8(a) because it has merely “alleged” but not “show[n] ... that the
        pleader is entitled to relief.” Id. at 679; see also id. at 682 (allegations in a complaint are
        rejected where there is an “obvious alternative explanation” for the conduct alleged that is
        more “likely”) (internal quotation marks and citation omitted).

 Music Mix Mobile, LLC v. Newman (In re Stage Presence, Inc.), 555 B.R. 166, 172 (Bankr.

 S.D.N.Y. 2016)(Wiles, J.); see also Nationstar Mortg. LLC v. Fein, Such & Crane LLP, 2018 U.S.

 Dist. LEXIS 143068 at *5-6 (W.D.N.Y. Aug. 21, 2018)(recommending that the court deny

 defendants’ motion to dismiss Amended Complaint alleging legal malpractice); aff’d, 2018 U.S.

 Dist. LEXIS 156285, at *1 (W.D.N.Y. Sep. 13, 2018)(adopting Magistrate Report and

 Recommendation and denying motion to dismiss). A “Complaint ‘does not need detailed factual

 allegations’ to survive a Rule 12(b)(6) motion to dismiss.” Spicer v. Pier Sixty LLC, 2011 U.S.

 Dist. LEXIS 11959, at *9 (S.D.N.Y. Feb. 7, 2011), quoting Ashcroft, 129 S. Ct. at 1949.



 B.     BD has Stated a Claim for Malpractice

        BD has sufficiently pled facts that, taken as true, establish each element of a claim for legal

 malpractice. The elements of a claim for legal malpractice in New York are as follows:

        To prevail on a claim of legal malpractice under New York law, a plaintiff must establish
        four elements: (1) an attorney-client relationship; (2) attorney negligence; (3) that is the
        proximate cause of a loss; and (4) actual damages. Stonewell Corp. v. Conestoga Title Ins.
        Co., 678 F. Supp. 2d 203, 208-09 (S.D.N.Y. 2010); Allianz Ins. Co. v. Lerner, 416 F.3d
        109, 118 (2d Cir. 2005); Estate of Re v. Kornstein Veisz & Wexler, 958 F. Supp. 907, 920
        (S.D.N.Y. 1997).




                                                 -15-
19-01029-mew       Doc 14     Filed 07/11/19 Entered 07/11/19 21:37:44              Main Document
                                           Pg 18 of 26


 Nationstar Mortg. LLC v. Fein, Such & Crane LLP, supra, 2018 U.S. Dist. LEXIS 143068, at *7.

 BD has adequately alleged sufficient facts, satisfying each element of its claim, to state a claim

 with facial plausibility. Iqbal, 556 U.S. at 679.

        (1)     Attorney-Client Relationship. BD alleged the existence of an attorney-client

 relationship. See generally Amended Complaint ¶¶ 2, 23, 27 (retention application), 54-55 (motion

 for leave to withdraw as counsel). Defendants do not dispute the existence of an attorney-client

 relationship. Motion to Dismiss (Adv. Doc. No. 12) passim, ¶ 1, p.1 (“Defendants Seyfarth Shaw

 LLP (the “Firm”) and Ralph Berman (collectively, with the Firm, “Seyfarth”) formerly served as

 litigation counsel to Plaintiff Blue Dog at 399 Inc.”).

        (2)     Attorney Negligence. To plead negligence, BD must allege that the Defendants

 “‘failed to exercise the ordinary reasonable skill and knowledge commonly possessed by a member

 of the legal profession.’” McCoy v. Feinman, 99 N.Y.2d 295, 301-2 (N.Y. 2002). BD alleged

 Defendants’ negligence in the form of multiple missed deadlines and the failure to produce timely

 expert reports, which Defendants acknowledged were “a fairly important part” of BD’s case

 (Amended Complaint ¶ 29) and were necessary “to oppose any [summary judgment] motion the

 landlord may make” and to establish BD’s claims at trial (Amended Complaint ¶ 30). Defendants

 do not dispute that the applicable standard of care for lawyers requires meeting, rather than

 neglecting, court-imposed deadlines, nor could they credibly do so. See, e.g., Protostorm, LLC v.

 Antonelli, Terry, Stout & Kraus, LLP, 2015 WL 3605143, 2015 U.S. Dist. LEXIS 73486 (E.D.N.Y.

 Jun. 5, 2015)(denying motion to set aside jury verdict for legal malpractice where lawyers missed

 deadlines); Glamm v. Allen, 57 N.Y.2d 87, 93 (N.Y. 1982)(“the alleged malpractice occurred when

 attorney Reinhart failed to file on behalf of the plaintiff a notice of claim pursuant to section 50-e

 of the General Municipal Law.”); Gaskin v. Harris, 950 N.Y.S.2d 751, 752 (N.Y. App. Div.




                                                     -16-
19-01029-mew       Doc 14     Filed 07/11/19 Entered 07/11/19 21:37:44              Main Document
                                           Pg 19 of 26


 2012)(defendant failed, inter alia, to advise plaintiff of the deadline for filing a notice of claim);

 Rizzo v. Parlatore, 2017 N.Y. Misc. LEXIS 799 (N.Y. Sup. Ct. 2017)(denying motion to dismiss

 because plaintiff sufficiently alleged malpractice where lawyers failed, inter alia, to meet case

 deadlines).

        (3)     Proximate Cause of a Loss. BD alleged that it was proximately damaged by

 Defendants’ negligence in missing expert witness deadlines in the Landlord Action, which resulted

 in orders barring BD from presenting “fairly important” expert testimony as to liability or damages.

 See Amended Complaint ¶¶ 32 (attempt to recruit an expert to prepare a report opining to “the lost

 profits our client could have made had the café opened”), 35-41 (liability experts), 42-64 (causal

 connection).

        (4)     Actual Damages. BD is obligated to allege the existence of actual damages

 proximately resulting from Defendants’ negligence (see Nationstar Mortg. LLC v. Fein, Such &

 Crane LLP, supra). BD has met this obligation by pleading foregone money damages that it would

 have proven at trial in the underlying Landlord Action but-for the failure to disclose timely expert

 reports and testimony. See Amended Complaint ¶¶ 42-64. The ultimate measure, calculation, and

 allowance of damages will depend upon the eventual proof in the case, as fully developed in the

 record. See Errant Gene Therapeutics, LLC v. Sloan-Kettering Inst. for Cancer Research, 2016

 WL 205445 at *7 (S.D.N.Y. Jan. 15, 2016)(Nathan, J.) (“Although a plaintiff must ‘plead[] factual

 content that allows the court to draw the reasonable inference’ that he suffered damages as a result

 of the breach, Iqbal, 556 U.S. at 678, it need not, at this stage, ‘specify the measure of damages

 nor plead . . . [specific] proof of causation.’ [Citations omitted.] The precise magnitude of

 damages proximately caused by the breach is properly evaluated at the summary judgment

 stage, not the motion to dismiss stage. See id; see also Luitpold Pharm., Inc. v. Ed. Geistlich




                                                 -17-
19-01029-mew       Doc 14     Filed 07/11/19 Entered 07/11/19 21:37:44              Main Document
                                           Pg 20 of 26


 Söhne A.G. Fur Chemische Industrie, 784 F.3d 78, 87 (2d Cir. 2015) (alleging a speculative

 measure of damages in a breach of contract action does not justify dismissal under Rule 12(b)(6)

 because nominal damages are available under New York law) [bold emphasis added].”)2



 C.     BD Thoroughly and Plausibly Alleged Proximate Causation

        As the Court previously observed, “if the Complaint said that Blue Dog was armed for

 litigation and rearing to go and would have won and only backed off from a full litigation because

 of [Defendants’] mistakes and ultimately had to agree to a deal that was less than it would have

 gotten in the litigation . . . why would it be so [im]plausible (sic) that I should throw it out[?]”

 Transcript dated May 21, 2019 (Adv. Doc. No. 12-5) at p.9 lines 10-17. Although the Court found

 that BD’s original Complaint failed to make such allegations expressly, the Amended Complaint

 has unambiguously done so. See, e.g., Amended Complaint at ¶¶ 42-64. As such, the Amended

 Complaint conforms to the Court’s mandate and guidance and allows this Court to draw a

 reasonable inference that Defendants are liable for malpractice.

        Beyond simply satisfying the notice pleading requirements of Rules 8 and 12, BD’s

 Amended Complaint goes further and substantively demonstrates the significant harm that resulted

 from the order barring expert testimony in the Landlord Action. In particular, each of the claims

 pled by Defendants in the Landlord Action (namely, claims for declaratory judgment, wrongful

 eviction, breach of lease and breach of the implied covenant of good faith and fair dealing, and a



 2
         Defendants object that the Amended Complaint does not quantify BD’s damages. See
 Motion to Dismiss, Adv. Doc. No. 12, at ¶ 8 (“Blue Dog also fails to allege what its actual damages
 are, beyond making vague, speculative, and conclusory statements that render it impossible to
 determine what harm Blue Dog actually asserts it suffered”), ¶ 9 (“The Debtor’s omission of this
 information . . . is fatal to Blue Dog’s claim in light of the Court’s clear prior instructions”). The
 objection is not well-placed: a plaintiff is not required to “specify the measure of damages,” but
 rather only the fact of damages, to survive a motion to dismiss. Errant Gene Therapeutics, supra.

                                                 -18-
19-01029-mew       Doc 14     Filed 07/11/19 Entered 07/11/19 21:37:44            Main Document
                                           Pg 21 of 26


 prayer for damages thereon) required expert testimony as to both liability and damages. To prove

 liability, BD was required to establish that it was eligible to occupy the premises and commence

 operations by the deadline. In their untimely effort to meet that burden, Defendants proffered the

 Stracuzza and Russell declarations specifically designed for this purpose. See Amended Complaint

 ¶¶ 35-36. After the Court struck those declarations and barred Plaintiff from using those experts,

 Defendants attempted to add new expert witnesses, but were barred. Amended Complaint ¶ 40-41.

        Likewise, each claim for relief required proof of damages. See, e.g., Flomenbaum v. N.Y.

 University, 71 A.D.3d 80, 91 (N.Y. App. Div. 2009), aff’d, 14 N.Y.3d 901 (N.Y. 2010) (“The

 elements of a breach of contract claim are formation of a contract between the parties, performance

 by the plaintiff, the defendant’s failure to perform, and resulting damage”); Harris v. Seward Park,

 79 A.D.3d 425, 426, 913 N.Y.S.2d 161 (N.Y. App. Div. 2010) (“The elements of such a claim [for

 breach of contract] include the existence of a contract, the plaintiff’s performance thereunder, the

 defendant’s breach thereof, and resulting damages”); Fasolino Foods v. Banca Nazionale Del

 Lavoro, 961 F.2d 1052, 1056 (2d Cir. 1992) (“Under New York law, parties to an express contract

 are bound by an implied duty of good faith, ‘but breach of that duty is merely a breach of the

 underlying contract.’ Geler v. National Westminster Bank USA, 770 F.Supp. 210, 215 (S.D.N.Y.

 1991) (citations omitted)”). In their untimely effort to meet that burden, Defendants retained a

 damages expert to prepare a report opining to “the lost profits our client could have made had the

 café opened.” Amended Complaint ¶ 32.3




 3
         After the Court barred BD from offering any expert testimony, Defendants sought to recruit
 BD’s principal, Elizabeth Slavutsky, to provide damages testimony. This last-minute substitution
 would be no panacea, however, because like the outside expert opinion, any similar damages
 testimony from Ms. Slavustsky was both undisclosed and would necessarily constitute an opinion
 as to future damages that had not yet occurred.

                                                -19-
19-01029-mew       Doc 14      Filed 07/11/19 Entered 07/11/19 21:37:44              Main Document
                                            Pg 22 of 26


         By these well-pled allegations, BD’s claims achieve facial plausibility and allow the Court

 to draw the reasonable inference that the Defendants are liable for the misconduct alleged. See

 Iqbal, 556 U.S. at 678. Further punctuating that such claims are plausible, and not just a “sheer

 possibility,” Defendants themselves stated that experts were a “fairly important part” of BD’s case

 (Amended Complaint ¶ 29), that BD needed an expert on damages (Amended Complaint ¶ 32),

 and that BD will “more likely than not … need an affidavit from [the expert witness] to oppose

 any [summary judgment] motion the landlord may make to pare down the claims and then need

 his testimony for the hearing [that is, trial].” Amended Complaint ¶ 30. Putting aside whether these

 statements will ultimately bind Defendants at trial, they certainly illuminate the plausibility of

 BD’s claims, as the Court foreshadowed in prohibiting Plaintiff’s expert testimony, warning “if

 that leaves you with a difficulty of proof, that’s your own fault, for not designating experts when

 you should have.”



 D.      The Court Should Reject (Again) Defendants’ Abandoned “Incurable Causation”
         Argument

         In their original Motion to Dismiss, Defendants argued BD cannot prove any claim in this

 case because it “settled the Landlord Action and avoided a determination on the merits of its rights

 as a tenant.” Motion to Dismiss, Adv. Doc. No. 5, at ¶ 5. Expanding on their theory, Defendants

 argued (without any citation to legal authority) that “the Debtor has an incurable causation problem

 and is unable to prove any actual harm resulting from anything that Seyfarth may have done or not

 done as counsel.” Motion to Dismiss, Adv. Doc. No. 5, at ¶ 6. The Court rejected this argument

 during the hearing on the first Motion to Dismiss held on May 21, 2019, responding “But there

 seem to be two parts of your argument. One is, have they alleged enough. And you may be right

 about that. The other is at times you say that if they didn’t actually litigate, they’re foreclosed from



                                                  -20-
19-01029-mew        Doc 14     Filed 07/11/19 Entered 07/11/19 21:37:44            Main Document
                                            Pg 23 of 26


 arguing about it. I don’t think I would go that far.” Transcript dated May 21, 2019 (Adv. Doc. No.

 12-5) at p.9 lines 20-25. In response, Defendants’ counsel conceded “I’m not going that far.” Id.

 at p.10 line 1. The Court then confirmed Defendants’ abandonment of this argument in later

 colloquy with Plaintiff’s counsel:

                 [Mr. Hare]: Your Honor, several times today, Mr. Peck has professed that
         there’s an impossibility in connecting the events and the failures in the underlying case
         back in [2016] to resulting damages that are being alleged in this case. He goes so far as to
         say, in his papers, that there is “an incurable causation problem.”

                 THE COURT: He’s told me he’s backed away from that today.

 Id. at p.21, line 20 through p.22, line 2.

         Despite the Court’s stated skepticism and Defendants’ resulting abandonment of the

 “incurable causation problem” argument, Defendants have raised the same argument again in the

 current Motion to Dismiss. See Motion to Dismiss, Adv. Doc. No. 10, at ¶ 6 (“Allegations that

 Blue Dog would have ultimately prevailed at trial if only it had been able to submit expert reports

 are impossible to prove without actually holding a trial. That trial was eliminated as an option and

 will never be held because of the Landlord Settlement”). Defendants’ argument has not improved

 with repetition. In every legal malpractice action, the plaintiff is ultimately required to prove the

 “case within a case.”4 Doing so is an issue of proof, not an issue of pleading. Indeed, it is

 commonplace that malpractice lawsuits spring from underlying litigation that never reached trial

 as a result of the malpractice. See, e.g., Nationstar Mortg. LLC v. Fein, Such & Crane LLP, supra

 (malpractice claim based on negligence in prosecuting underlying action, resulting in its dismissal

 before trial); Cappetta v. Lippman, 913 F. Supp. 302, 306 (S.D.N.Y. 1996) (cited by Defendants



 4
        Critically, in doing so, a malpractice plaintiff is not required to prove that the malpractice
 was the sole proximate cause of injury, merely that the negligence was “a proximate cause,” and
 doing so is not subject to any heightened burden. See Barnett v. Schwartz, 47 A.D.3d 197, 204
 (N.Y. App. Div. 2007).

                                                 -21-
19-01029-mew        Doc 14   Filed 07/11/19 Entered 07/11/19 21:37:44              Main Document
                                          Pg 24 of 26


 in their first Motion to Dismiss)(finding liability, and awarding damages, in malpractice action

 arising from negligence in prosecuting the underlying lawsuit, resulting in its dismissal before

 trial). Indeed, as Defendants themselves recognize (see Motion to Dismiss at ¶ 29, p.12),

 adjudication of any legal malpractice case requires the trier of fact to “decide a lawsuit within a

 lawsuit, because it demands a hypothetical re-examination of the events at issue absent the alleged

 malpractice.” Flutie Bros. LLC v. Hayes, 2006 WL 1379594 at *5 (S.D.N.Y. May 18, 2006), citing

 Littman Krooks Roth Ball, P.C. v. New Jersey Sports Prod., Inc., 2001 WL 963949, at *3

 (S.D.N.Y. Aug. 22, 2001), N.A. Kerson Co. v. Shayne, Dachs, Weiss, Kolbrenner, Levy, 397

 N.Y.S.2d 142, 143 (2d Dep’t 1977). That necessary and routine “hypothetical re-examination” is

 the very exercise that Defendants now suggest, incorrectly, is impossible. The Court should reject

 that suggestion.



 E.     The Court Should Ignore Defendants’ Invitation to Litigate the Merits

        A motion to dismiss presumes the truth of all factual allegations in the complaint. Hishon

 v. King & Spalding, 467 U.S. 69, 73, 104 S. Ct. 2229, 2232 (1984)(“At this stage of the litigation,

 we must accept petitioner’s allegations as true.”). Further, a motion to dismiss is not an occasion

 to adjudicate the merits or weigh evidence for and against a claim. Rather:

               A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;
        importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the
        applicability of defenses. See 5A Charles A. Wright Arthur R. Miller, Federal Practice and
        Procedure § 1356 (1990). Our inquiry then is limited to whether the allegations constitute
        “‘a short and plain statement of the claim showing that the pleader is entitled to relief.’”

 Republican Party of North Carolina v. Martin, 980 F.2d 943, 952 (4th Cir. 1992); see also Mangan

 v. TL Mgmt., LLC (In re Walnut Hill, Inc.), No. 16-20960 (JJT), at *5 (Bankr. D. Conn. May 10,

 2019) (“A motion to dismiss is meant ‘merely to assess the legal feasibility of the complaint, not




                                                -22-
19-01029-mew       Doc 14    Filed 07/11/19 Entered 07/11/19 21:37:44            Main Document
                                          Pg 25 of 26


 to assay the weight of evidence which might be offered in support thereof.’ Ryder Energy

 Distribution Corp. v. Merrill Lynch Commodities Inc., 748 F.2d 774, 779 (2d Cir. 1984) (quoting

 Geisler v. Petrocelli, 616 F.2d 636, 639 (2d Cir. 1980)).”). Despite this, Defendants’ Motion to

 Dismiss repeatedly argues the ultimate merits of BD’s claim by reference to alleged countervailing

 evidence, the weight of the evidence, and Defendants’ conjecture as to what the evidence may

 eventually show. See, e.g., Motion to Dismiss at ¶ 7 (expressly inviting the Court “to judge the

 merits of the Debtor’s new Amended Complaint against Seyfarth on a motion to dismiss”), ¶ 31

 (“This citation is similarly inconclusive, as Mr. Zuckerman’s comments are, on their face,

 speculative and could plausibly reflect nothing more than a colloquial expression of the attorney’s

 belief that expert testimony might be preferable to other methods of proving the Debtor’s claims

 [italics added]”), ¶¶ 32-35 (deflecting the significance of the foregone expert testimony by

 proposing alternate methods of liability proof under the “prevention doctrine,” suggesting “Blue

 Dog could potentially still satisfy the prevention doctrine” with other evidence), ¶ 36 (again

 deflecting the significance of the foregone expert testimony by proposing alternate methods of

 damages proof). Defendants remain free to raise these facts in their affirmative defense or in

 rebuttal to BD’s claims at the proper time. A motion to dismiss is not, however, that time. Ryder

 Energy Distribution Corp., supra.5



 5
         In similar fashion, Defendants repeatedly fault BD for failing to plead more evidence. See,
 e.g., Motion to Dismiss at ¶ 7 (“the Amended Complaint fails to explain what specific points of
 evidence the excluded expert reports were intended to provide, or why expert witness testimony,
 rather than lay witness testimony, was required to establish those points”), ¶ 31 (“The Debtors’
 allegations are deficient on their face because the Debtor does not explain what evidence the
 excluded experts were to provide that could not have been established through other means.”)
 Defendants’ argument inherently goes to the merits and is misplaced on a motion to dismiss.
 Further, a plaintiff is not required to plead evidence in a complaint. See Perrin v. Conn. Dep’t of
 Corr., No. 3:16-cv-00643 at *5 n.2 (D. Conn. Nov. 7, 2016) (“a complaint need not plead
 ‘evidence’ but need only plead facts to sustain a claim”); Freudenberg v. E*TRADE Financial
 Corporation, No. 07 Civ. 8538, at *14 (S.D.N.Y. 2010) (“A plaintiff is not required to plead

                                                -23-
19-01029-mew      Doc 14    Filed 07/11/19 Entered 07/11/19 21:37:44           Main Document
                                         Pg 26 of 26


                                       IV.    Conclusion

        Because BD has plausibly alleged all elements of its claim for negligence, Defendants’

 Motion to Dismiss should be denied.

 Dated: July 11, 2019
                                             LAW OFFICE OF SCOTT M. HARE
                                             By:  /s/ Scott M. Hare
                                                  Scott M. Hare
                                                  1806 Frick Building
                                                  437 Grant Street
                                                  Pittsburgh, PA 15219
                                                  (412) 338-8632
                                                  scott@scottlawpgh.com
                                                  Pa. I.D. No. 63818
                                                  Michigan P52081

                                             Special Counsel to Blue Dog at 399 Inc.




 evidence. See Skydell v. Ares-Serono S.A., 892 F. Supp. 498, 501 (S.D.N.Y. 1995).”); Politico v.
 Promus Hotels, Inc., 184 F.R.D. 232, 233 (E.D.N.Y. 1999) (“The complaint should not plead
 evidence.”).


                                              -24-
